PER CURIAM.
The appellant challenges the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We affirm the appealed order except as to the claims that counsel was ineffective in failing to investigate or present an intoxication defense, and in misadvising the appellant as to the consequences of rejecting a plea offer and proceeding to trial. These claims were accompanied by detailed factual recitations so as to be facially sufficient. The appealed order is therefore reversed as to the summary denial of these claims, and the case is remanded. On remand, the trial court should either conduct a hearing as to these claims or attach to a new order of summary denial a copy of that portion of the files and records of the trial court that conclusively shows that the appellant is entitled to no relief on these claims.
MINER, ALLEN and LAWRENCE, JJ., concur.